Exhibit 10.15

SUMMARY OF 2014 SALARIES OF NAMED EXECUTIVE OFFICERS

The Company does not have written employment agreements with its CEO, CFO, or
the other most highly compensated executive officers to be named in the
Company’s Proxy Statement (the “Named Executive Officers”). The following table
sets forth the current base salaries provided to the Named Executive Officers:

 

Executive Officer

   Current Salary  

Rene J. Robichaud-President & CEO

   $ 613,800   

James R. Easter-Sr. VP and CFO1

   $ 350,000   

Jerry W. Fanska-Former Sr. VP-Finance & Treasurer1

   $ 386,250   

Steven F. Crooke-Sr. VP-General Counsel & Secretary

   $ 362,250   

Gernot E. Penzhorn-Sr. VP of Operations-International

   $ 300,000   

David D. Singleton-Sr. VP of Operations-Domestic

   $ 300,000   

All of the Named Executive Officers are also eligible to receive a bonus each
year under the Company’s Executive Short-Term Incentive Plan (the “Executive STI
Plan”), and equity awards or grants under the Company’s Long-Term Incentive Plan
(the “LTI Plan”). The amounts of such bonuses, awards and grants are made based
on the recommendation of the Compensation Committee with the approval of the
Board of Directors in accordance with the terms and conditions of the Executive
STI Plan and the LTI Plan, which have been filed with the Securities and
Exchange Commission (the “SEC”). The Named Executive Officers are also eligible
to receive discretionary bonuses, awards and grants based upon the
recommendation of the Compensation Committee and the approval of the Board of
Directors.

SUMMARY OF 2014 COMPENSATION OF DIRECTORS

For fiscal 2014, each director of the Company who was not also an employee of
the Company, except the Chairman of the Board, received an annual retainer of
$50,000. The Chairman of the Board received an annual retainer of $75,000 for
fiscal 2014. The Chairmen of the Audit Committee, the Compensation Committee and
the Nominating & Corporate Governance Committee received additional annual
retainers of $15,000, $10,000 and $5,000, respectively, for fiscal 2014. All
such retainers were payable in quarterly installments. In addition, each
non-employee director received $1,500 for each board meeting he attended either
in person or via teleconference and each member of the Audit Committee, the
Compensation Committee and the Nominating & Corporate Governance Committee
received $1,500 for each committee meeting he attended either in person or via
teleconference during fiscal 2014. As an additional component of their
compensation packages, all non-employee directors of the Company receive a
onetime award of an option to purchase 3,000 shares of the Company’s common
stock upon becoming a member of the Board. For fiscal 2014, each non-employee
director, except the Chairman, also received an annual award of restricted stock
or stock options of the Company, or a combination of both, whichever they chose,
with a value equal to $50,000 on the date of the award. For fiscal 2014, the
Chairman received an annual award of either restricted stock or stock options of
the Company or a combination of both, whichever he chose, with a value equal to
$75,000 on the date of the award. The annual equity award was made on April 1,
2013. The restricted stock is valued based on the market price of the Company’s



--------------------------------------------------------------------------------

common stock on the day the stock is issued, vests one year from the date of
issuance, and is otherwise subject to all of the terms and conditions of the
Company’s 2006 Equity Plan, or such other plan under which the restricted stock
may be issued. The director options have an exercise price equal to the market
price of the common stock on the day they were issued, are 100% vested upon
issuance, have a ten-year life and are otherwise subject to all of the terms and
conditions of the 2006 Equity Plan, or such other plan under which the options
may be issued. Directors of the Company who are also employees of the Company
receive no compensation for service to Layne Christensen as directors.

 

1 Jerry W. Fanska retired from his position as the Senior Vice President-Finance
and Treasurer of the Company on May 6, 2013, and James R. Easter became a Senior
Vice President and the Chief Financial Officer of the Company on May 6, 2013 as
well.